DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
This Office action is responsive to an amendment filed July 23, 2021. Claims 25-44 are pending. Claims 1-24 have been canceled. New claims 25-44 have been added. 
Election/Restrictions
Newly submitted claims 37-44 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly submitted claims require an immune modulating agent whereas the originally presented claims did not; similarly, the originally presented claims required a handle and first and second portions having first and second facets, respectively, whereas the newly submitted claims do not. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-44 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-34 & 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Larkin (US 2007/0282223).
In regards to claim 25, Larkin discloses a device comprising: 
(a) a plurality of fenestrated loops 652; and 

    PNG
    media_image1.png
    522
    287
    media_image1.png
    Greyscale

(b) a platform 644, where the platform ensures the plurality of fenestrated loops 652 are evenly spaced, where the platform 644 ensures the spaces between the plurality of fenestrated loops 652 remain evenly distributed to facilitate tissue capture, where the plurality of fenestrated loops 652 project outwards from the platform 644, where the platform 644 is capable of directing the plurality of fenestrated loops 652 onto a diseased anatomical region in a patient such that the plurality of fenestrated loops 642 contact the diseased anatomical region, where the plurality of fenestrated loops 652 are capable of obtaining a trans-epithelial biopsy sample from the diseased anatomical region, where obtaining the trans- epithelial biopsy sample results in an immune response in the patient (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 26, Larkin discloses the device of claim 25, where an epithelium covering a connective tissue associated with the diseased anatomical region is capable of being fragile, where the epithelium is ulcerated, where obtaining the trans-epithelial biopsy sample results in bleeding of the epithelium (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 27, Larkin discloses the device of claim 25, where the diseased anatomical region is capable of being a lesion (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 28, Larkin discloses the device of claim 27, where the lesion is capable of being a skin sore (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 29, Larkin discloses the device of claim 28, where the skin sore is capable of being associated with eczema (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 30, Larkin discloses the device of claim 28, where the skin sore is capable of being associated with tuberculosis (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 31, Larkin discloses the device of claim 27, where the lesion is formed from an infection selected from the group consisting of a viral infection, a bacterial infection, a fungal infection and a protozoa infection.  
In regards to claim 32, Larkin discloses the device of claim 25, where the trans-epithelial biopsy sample includes cells and cell contents.  
In regards to claim 33, Larkin discloses the device of claim 25, where the diseased anatomical region is selected from the group consisting of exocervix, vagina, buccal mucosa, anal mucosa, perianal skin, and vulva.  
In regards to claim 34, Larkin discloses the device of claim 25, where the diseased anatomical region is afflicted with a disease selected from the group consisting of actinic keratosis, external genital warts, superficial basal cell carcinoma, skin cancer, and a pre-cancerous lesion.  
In regards to claim 36, Larkin discloses the device of claim 25, further comprising a handle 622 adapted to attach to the platform 644 to direct the plurality of fenestrated loops 652 to contact the diseased anatomical region (see at least figs. 9A-B).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim  35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larkin (US 2007/0282223) in view of Pronovost (US 2007/0255177).

While Larkin discloses device comprising further comprising a backing material 648 to which the plurality of fenestrated loops 652 are attached (see at least figs. 9A-B), Larkin disclose the device of claim 25, that fails to explicitly teach a device, where a railing forms a pool of an adhesive to adhere the backing material to the platform prior to curing of the adhesive. 
However, Pronovost teaches that it is known to provide a device where a railing (i.e. boundaries, edges) forms a pool of an adhesive to adhere the backing material to the platform prior to curing of the adhesive (see at least fig. 2; par 0024 & 0026-0029). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Larkin where a railing forms a pool of an adhesive to adhere the backing material to the platform prior to curing of the adhesive as taught by Pronovost in order to secure the mat onto the platform.
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791